Exhibit 10.1

FORM OF PROFITABLE GROWTH INCENTIVE

AWARD AGREEMENT AND TERMS AND CONDITIONS

PROFITABLE GROWTH INCENTIVE FOR 201     - 201    

AWARD AGREEMENT

[2-Year Performance Period]

[Name],

Congratulations! On                     , 201    , Leggett & Platt, Incorporated
(the “Company”) granted you a Profitable Growth Incentive Award (the “Award”)
under the Company’s Flexible Stock Plan (the “Stock Plan”). The Award is granted
subject to the enclosed Terms and Conditions – Profitable Growth Incentive
(201     – 201    ) (the “Terms and Conditions”).

You have been granted a base Award of [XXXX] growth performance stock units
(“GPSUs”). The number of GPSUs for your base Award was determined by multiplying
your current annual base salary by your Award multiple (set by Senior Management
and approved by the Compensation Committee), and dividing this amount by the
average closing share price of the Company’s stock for the 10 business days
following the 201     [prior year] fourth quarter earnings release.

A percentage of your base Award will vest on December 31, 201     [end of 2-year
period] and will be paid out in a combination of cash and shares of the
Company’s common stock, as described in the Terms and Conditions, by March 15,
201     [subsequent year]. Fifty percent of your vested Award will be paid out
in cash, and the Company intends to pay out the remaining 50% in shares of the
Company’s common stock.

As described in the Terms and Conditions, the payout you ultimately receive from
this Award depends on [the Company’s] [the XXX Segment’s] [the XXX Business
Unit’s] EBITDA Margin and Revenue Growth during the 201     – 201    
Performance Period.

A percentage of your base Award will vest (ranging from 0% to 250%), according
to the schedule below:

 

EBITDA

Margin

  Award Payout Percentage   X+7%     0 %      250 %      250 %      250 %     
250 %      250 %      250 %      250 %      250 %  X+6%     0 %      213 %     
250 %      250 %      250 %      250 %      250 %      250 %      250 %  X+5%  
  0 %      175 %      213 %      250 %      250 %      250 %      250 %      250
%      250 %  X+4%     0 %      138 %      175 %      213 %      250 %      250
%      250 %      250 %      250 %  X+3%     0 %      100 %      138 %      175
%      213 %      250 %      250 %      250 %      250 %  X+2%     0 %      75
%      100 %      138 %      175 %      213 %      250 %      250 %      250 % 
X+1%     0 %      50 %      75 %      100 %      138 %      175 %      213 %   
  250 %      250 %  X%     0 %      25 %      50 %      75 %      100 %      138
%      175 %      213 %      250 %  <X%     0 %      0 %      0 %      0 %     
0 %      0 %      0 %      0 %      0 %      <Y %      Y %      Y+1 %      Y+2
%      Y+3 %      Y+4 %      Y+5 %      Y+6 %      Y+7 %      Revenue Growth   

By signing below, you confirm that you understand and agree that this Award is
granted subject to the Terms and Conditions and the Stock Plan, and that the
Terms and Conditions are included in this Agreement by reference. A summary of
the Flexible Stock Plan and the Company’s most recent Annual Report to
Shareholders are available upon request to the Corporate Human Resources
Department.

Accepted and Agreed:

 

 

      Date:                        

This award letter and the enclosed materials are part of a prospectus covering
securities that have been registered under the Securities Act of 1933. Neither
the Securities & Exchange Commission nor any state securities commission has
approved or disapproved these securities or determined if this prospectus is
truthful or complete.



--------------------------------------------------------------------------------

PROFITABLE GROWTH INCENTIVE

TERMS AND CONDITIONS

201     – 201    

[2-year Performance Period]

1. Performance Period. Your payout under this Profitable Growth Incentive Award
(the “Award”) will depend on (i) the base award of growth performance stock
units (“GPSUs”) shown on your Award Agreement and (ii) the Company’s or
applicable profit centers’ performance during the two-year period beginning
January 1, 201     and ending December 31, 201     (the “Performance Period”).

2. Payout Percentage. Your Award Agreement sets forth your Revenue Growth and
EBITDA Margin targets for the Company or applicable profit centers during the
Performance Period. Based upon this performance matrix, you can earn up to 250%
of your base Award (the “Payout Percentage”). No payout will be earned if either
or both of the Revenue Growth or the EBITDA Margin thresholds are not met.
Payouts will be interpolated for achievement falling between the target levels
shown in the Award Agreement.

A. EBITDA Margin for the Company or applicable profit centers is their
cumulative Earnings before Interest, Taxes, Depreciation and Amortization
(EBITDA) over the Performance Period divided by the total Revenue over the
Performance Period.

B. Revenue Growth for the Company or applicable profit centers will be the
compound annual growth rate (“CAGR”) of the Total Incremental Revenue compared
to the Base Year Revenue. “Base Year Revenue” is the total Revenue of the
Company or applicable profit centers in the fiscal year immediately preceding
the Performance Period. “Total Incremental Revenue” is the cumulative Revenue of
the Company or applicable profit centers during the Performance Period, minus
two times the Base Year Revenue.

For example, assume a profit center has Base Year Revenue of $500 million and a
targeted Revenue Growth of 4%. At the targeted 4% CAGR, the $500 million in Base
Year Revenue would grow to $520 million in the first year, and the $520 million
would grow to $541 million in the second year. Therefore, to achieve the 4%
Revenue Growth Target, the profit center must produce Total Incremental Revenue
of $61 million [$520 + $541 – (2 X $500)].

C. Weighted GDP Collar. In determining the Revenue Growth for the Company or
applicable profit centers during the Performance Period, the percentage of
Revenue Growth will be adjusted by the difference (positive or negative) between
the Forecast GDP Growth minus the Actual GDP Growth, but such adjustment will be
made only if the difference is greater than ±1.0%. The “Forecast GDP Growth” is
    .    %, representing the weighted average GDP growth forecast for
201    -201     [2-year performance period] calculated from data published in
the International Monetary Fund’s January 201     World Economic Outlook Update
for the United States (     %), Euro Area (     %), China (     %), Canada (    
%) and Mexico (     %). “Actual GDP Growth” is the weighted average GDP growth
for 201    -201     [2-year performance period] calculated from data published
in the International Monetary Fund’s January 201     [subsequent year] World
Economic Outlook Update (or, in the event such publication is unavailable, a
reasonable substitute report) for the same geographies and using the same
weighting.

D. Adjustments. The calculations for Revenue Growth and EBITDA Margin will
include results from businesses acquired during the Performance Period. Revenue
Growth and EBITDA Margin will exclude results for any businesses divested during
the Performance Period, and the divested businesses’ Revenue will also be
deducted from Base Year Revenue. EBITDA results will be adjusted to

 

2



--------------------------------------------------------------------------------

eliminate gain, loss or expense, as determined in accordance with standards
established under Generally Accepted Accounting Principles, (i) from non-cash
impairments; (ii) related to loss contingencies identified in Note      to the
financial statements in the Company’s 201     [prior year] Form 10-K; (iii) that
are (a) extraordinary, (b) unusual in nature, or (c) infrequent in occurrence;
(iv) related to the disposal of a segment of a business, or (v) related to a
change in accounting principle.

3. Vesting of Award and Form of Payout. With the exception of early vesting for
circumstances described in Sections 4 and 5, this Award will vest on
December 31, 201     [end of 2-Year Period] (the “Vesting Date”), as described
in Section 1. Fifty percent (50%) of your vested Award will be paid out in cash,
and the Company intends to pay out the remaining fifty percent (50%) in shares
of the Company’s common stock, although the Company reserves the right to pay up
to one hundred percent (100%) of the vested Award in cash. The portion of the
Award that is paid in cash is referred to as the “Cash Portion,” and the portion
of the Award that is paid in shares of the Company’s common stock is referred to
as the “Stock Portion.” Your vested Award will be paid out as soon as reasonably
practicable following the end of the Performance Period but in no event later
than March 15, 201     [subsequent year] (the “Payout Date”). On the Payout
Date, the Company will issue to you (i) one share of the Company’s common stock
for each vested GPSU comprising the Stock Portion of your Award, subject to
reduction for tax withholding, and (ii) a check with a gross value equal to the
closing market price of the Company’s common stock on the last business day of
the Performance Period (or the date of the Change in Control if Section 5
applies) times the number of vested GPSUs comprising the Cash Portion of your
Award, subject to reduction for tax withholding. As described in Section 8, the
Company will withhold from both the Stock and Cash Portions of your payout any
amount required to satisfy applicable tax withholding requirements.

4. Termination of Employment.

 

  a. Except as provided in Section 4(b) and Section 5, if your employment is
terminated for any reason before the Vesting Date, your right to this Award will
terminate immediately upon such termination of employment. Termination of
employment and similar terms when used in this Award refer to a termination of
employment that constitutes a separation from service within the meaning of
Section 409A of the Internal Revenue Code.

 

  b. If your termination of employment during the Performance Period is due to
Retirement (as defined below), death, or Disability (as defined below), you will
receive a number of shares following the end of the Performance Period which are
prorated for the number of days during the Performance Period prior to your
termination.

“Retirement” means you voluntarily quit (i) on or after age 65, or (ii) on or
after age 55 if you have at least 20 years of service with the Company or any
company or division acquired by the Company.

“Disability” means the inability to substantially perform your duties and
responsibilities by reason of any accident or illness that can be expected to
result in death or to last for a continuous period of not less than one year;
provided, however, the Award shall continue to vest for 18 months after
Disability begins.

 

3



--------------------------------------------------------------------------------

  c. The employment relationship will be treated as continuing intact while you
are on military, sick leave or other bona fide leave of absence if (i) the
Company does not terminate the employment relationship or (ii) your right to
re-employment is guaranteed by statute or by contract.

5. Change in Control. If, during the Performance Period, a Change in Control of
the Company (as defined in the Plan) occurs and your employment is terminated
either (i) by the Company (for reasons other than Disability or Cause) or
(ii) by you for Good Reason, then the Company (or its successor) will issue to
you 250% of your Base Award, within thirty (30) days following your termination
of employment (subject to delay until the first day of the first month that is
more than six months following your separation from service to the extent
required in Section 16.7 of the Plan, if you are a specified employee within the
meaning of Section 409A of the Internal Revenue Code).

 

  a. Termination by Company for Cause. Termination for “Cause” under this
Agreement shall be limited to the following:

 

  i. Your conviction of any crime involving money or other property of the
Company or any of its affiliates (including entering any plea bargain admitting
criminal guilt), or a conviction of any other crime (whether or not involving
the Company or any of its affiliates) that constitutes a felony in the
jurisdiction involved; or

 

  ii. Your willful act or omission involving fraud, misappropriation, or
dishonesty that (i) causes material injury to the Company or (ii) results in a
material personal enrichment to you at the expense of the Company; or

 

  iii. Your continued, repeated, willful failure to substantially perform your
duties; provided, however, that no discharge shall be deemed for Cause under
this subsection (a) unless you first receive written notice from the Company
advising you of specific acts or omissions alleged to constitute a failure to
perform your duties, and such failure continues after you have had a reasonable
opportunity to correct the acts or omissions so complained of.

A termination shall not be deemed for Cause if, for example, the termination
results from the Company’s determination that your position is redundant or
unnecessary or that your performance is unsatisfactory.

 

  b. Termination by Executive for Good Reason. You may terminate your employment
for “Good Reason” following a Change in Control by giving notice of termination
to the Company during the Performance Period following (i) any action or
omission by the Company described in this Section or (ii) receipt of notice from
the Company of the Company’s intention to take any such action or engage in any
such omission.

The actions or omissions which may lead to a termination of employment for Good
Reason are as follows:

 

  i. A reduction by the Company in your base salary as in effect immediately
prior to the Change in Control; or

 

4



--------------------------------------------------------------------------------

  ii. A change in your reporting responsibilities, titles or offices as in
effect immediately prior to a Change in Control that results in a material
diminution within the Company of title, status, authority or responsibility; or

 

  iii. A material reduction in your target annual incentive opportunity as in
effect immediately prior to the Change in Control, expressed as a percentage of
base salary; or

 

  iv. A requirement by the Company that you be based or perform your duties
anywhere other than at the location immediately prior to the Change in Control,
except for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations immediately prior to the Change
in Control; or

 

  v. A material reduction in annual target value of your long-term incentive
awards as in effect immediately prior to the Change in Control (with the value
determined in accordance with generally accepted accounting standards); or

 

  vi. A failure by the Company to obtain the assumption agreement to perform
this Agreement by any successor as contemplated by Section 13 of this Agreement;
or

 

  vii. Any purported termination of your employment for Disability or for Cause
that is not carried out pursuant to a notice of termination which satisfies the
requirements of Section 5(c); and for purposes of this Agreement, no such
purported termination shall be effective.

 

  c. Notice of Termination. Any purported termination by the Company of your
employment shall be communicated by notice of termination to the other party. A
notice of termination shall set forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination of employment under the
Section so indicated.

 

  d. Date of Termination. The date your employment is terminated under this
Section 5 is the “Date of Termination.” In cases of Disability, the Date of
Termination shall be 30 days after notice of termination is given (provided that
you shall not have returned to the performance of your duties on a full-time
basis during such 30-day period). If your employment is terminated for Cause,
the Date of Termination shall be the date specified in the notice of
termination. If your employment is terminated for Good Reason, the Date of
Termination shall be the date set out in the notice of termination.

Any dispute by a party hereto regarding a notice of termination delivered to
such party must be conveyed to the other party within 30 days after the notice
of termination is given. If the particulars of the dispute are not conveyed
within the 30-day period, then the disputing party’s claims regarding the
termination shall be forever deemed waived.

 

5



--------------------------------------------------------------------------------

6. Transferability. The Award may not be transferred, assigned, pledged or
otherwise encumbered until the underlying shares have been issued or settled in
cash.

7. No Rights as Shareholder. You will not have the rights of a shareholder with
respect to the Stock Portion of the Award until the shares have been issued. You
will not have the right to vote the shares or receive any dividends that may be
paid on the shares prior to issuance.

8. Withholding. You will recognize taxable income equal to the fair market value
of the shares underlying the Stock Portion of the Award on the Payout Date plus
the dollar value of the Cash Portion of the Award. This amount is subject to
ordinary income tax and payroll tax. The Company will withhold (at the Company’s
required withholding rate) any amount required to satisfy applicable tax laws
(i) in cash from the Cash Portion of the payout and (ii) in shares from the
Stock Portion of the payout. The Company, at its discretion, may allow you to
pay the taxes due on the Stock Portion of the payout in cash instead of shares
if you make suitable arrangements with the Company prior to the Payout Date.

The income and tax withholding generated by your payout will be reported on your
W-2. If your personal income tax rate is higher than the Company’s minimum
required withholding rate, you will owe additional tax on the issuance. After
payment of the ordinary income tax, the shares you receive for the Stock Portion
of your payout will have a tax basis equal to the closing price of L&P stock on
the Payout Date.

9. Noncompetition. For two years after the Payout Date of this Award, you will
not directly or indirectly (i) engage in any Competitive Activity, (ii) solicit
orders from or seek or propose to do business with any customer of the Company
or its subsidiaries or affiliates (collectively, the “Companies”) relating to
any Competitive Activity, or (iii) influence or attempt to influence any
employee, representative or advisor of the Companies to terminate his or her
employment or relationship with the Companies. “Competitive Activity” means any
manufacture, sale, distribution, engineering, design, promotion or other
activity that competes with any business of the Companies in which you were
involved as an employee, consultant or agent.

If you violate the preceding paragraph, then you will pay to the Company any
Award Gain you realized from this Award. “Award Gain” for the Cash Portion of
your Award is equal to (i) the cash paid to you on the Payout Date of this Award
(including the tax withholding), minus (ii) any non-refundable taxes paid by you
as a result of the distribution. “Award Gain” for the Stock Portion of your
Award is equal to (i) the number of shares distributed to you on the Payout Date
of this Award times the fair market value of L&P stock on the Payout Date
(including the tax withholding), minus (ii) any non-refundable taxes paid by you
as a result of the distribution.

If any restriction in this Section is deemed unenforceable, then the appropriate
court will reduce the scope or other provisions and enforce the restrictions set
out in this section in their reduced form. The covenants in this Section are in
addition to any similar covenants under any other agreement between the Company
and you.

10. Repayment of Awards. If, within 24 months after an Award is paid, the
Company is required to restate previously reported financial results, the
Committee will require all Award recipients to repay any amounts paid in excess
of the amounts that would have been paid based on the restated financial
results. The Committee will issue a written Notice of Repayment documenting the
corrected Award calculation and the amount and terms of repayment.

 

6



--------------------------------------------------------------------------------

In addition, the Committee may require repayment of the entire Award from any
Award recipients determined, in its discretion, to be personally responsible for
gross misconduct or fraud that caused the need for the restatement.

The Award recipient must repay the amount specified in the Notice of Repayment.
The Committee may, in its discretion, reduce a current year Award payout as
necessary to recoup any amounts outstanding under a previously issued Notice of
Repayment.

11. Award Not Benefit Eligible. This Award will be considered special incentive
compensation and will not be included as earnings, wages, salary or compensation
in any pension, retirement, welfare, life insurance or other employee benefit
plan or arrangement of the Company.

12. Plan Controls; Committee. This Award is subject to all terms, provisions and
definitions of the Flexible Stock Plan (the “Plan”), which is incorporated by
reference. In the event of any conflict, the Plan will control over this Award.
Upon request, a copy of the Plan will be furnished to you. The Plan is
administered by a committee of non-employee directors or their designees (the
“Committee”). The Committee’s decisions and interpretations with regard to this
Award will be binding and conclusive.

13. Assignment. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Award Agreement.
As used in the Award Agreement, “Company” means (i) Leggett & Platt,
Incorporated, its subsidiaries and affiliates, and (ii) any successor to its
business and/or assets which executes and delivers the agreement provided for in
this Section or which otherwise becomes bound by all the terms and provisions of
this Award Agreement by operation of law.

14. Other. In the absence of any specific agreement to the contrary, the grant
of this Award to you will not affect any right of the Company or its
subsidiaries to terminate your employment or your right to resign from
employment.

This Award is intended to comply with the requirements of Section 162(m) of the
Internal Revenue Code for performance-based compensation.

The Award is also intended to comply with Section 409A of the Internal Revenue
Code and shall be construed consistent with that intent.

This Award is entered into and accepted in Carthage, Missouri. The Award will be
governed by Missouri law, excluding any conflicts or choice of law provision
that might otherwise refer construction or interpretation of the Award to the
substantive law of another jurisdiction.

Any action or proceeding arising from or related to this Award is subject to the
exclusive venue and subject matter jurisdiction of the Circuit Court for Jasper
County, Missouri or the United States District Court for the Western District of
Missouri, and the parties agree to submit to the jurisdiction of such Courts.
The parties also waive the defense of an inconvenient forum and agree not to
seek any change of venue from such Courts.

 

7